2015 FEB H AH 9*- 2o



      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 71091-5-1
                     Respondent,
                                                  DIVISION ONE

                                                  UNPUBLISHED OPINION
JANICE MARIE BURRELL,
                                                  FILED: FEB j 7 2015
                     Appellant.


       Per Curiam — Janice Burrell appeals from the sentence entered after she

pleaded guilty to murder in the second degree (domestic violence). The State

concedes that the trial court erred in ordering, as a condition of community

custody, that Burrell participate in a mental health evaluation and follow any

treatment recommendations. See RCW 71.24.025. We accept the State's

concession, reverse the challenged condition, and remand solely to permit the

trial court to strike the mental health evaluation and treatment condition.

       Reversed and remanded.




              FOR THE COURT:


                                                              or